Case 1:19-cv-02005-WHP Document 29-2 Filed 05/03/19 Page 1 of 2




           EXHIBIT B
          Case 1:19-cv-02005-WHP Document 29-2 Filed 05/03/19 Page 2 of 2




Case Name              Weight Watchers International, Inc.                           Gross Shares Purchased           35,900
Ticker                 WTW                                                           Net Retained Shares                   0
Class Period           05‐04‐2018 to 02‐26‐2019                                      Net Funds Expended       $     2,987.18
                                                                                     90-Day Average           $        19.75
                                                                                     Straight LIFO Losses     $   351,367.84
                                                                                     Dura LIFO                $   349,254.33
Client Name
Dr. Jonathan Wyatt
                           Transaction Type
 Date of Transaction     Purchase (P), Sale (S)      Quantity   Price per Security       Cost/Proceeds ($)
     5/14/2018                    S                  (6,000)          $ 78.36              (470,180.66)
     5/15/2018                    P                   6,000           $ 79.43               476,577.00
     5/25/2018                    S                  (6,000)          $ 79.44              (476,640.00)
     5/30/2018                    P                   6,000           $ 77.32               463,928.24
      6/6/2018                    S                  (6,000)          $ 87.91              (527,475.42)
     6/13/2018                    P                   5,900           $ 92.30               544,550.05
     6/20/2018                    S                  (5,900)         $ 104.40              (615,960.00)
     6/21/2018                    P                   6,000          $ 101.25               607,485.35
     6/26/2018                    S                  (6,000)         $ 100.90              (605,371.84)
     6/27/2018                    P                   6,000           $ 98.99               593,936.69
     6/29/2018                    S                  (6,000)         $ 100.77              (604,641.63)
      7/6/2018                    P                   6,000          $ 102.80               616,779.40

                               After‐CP
      5/2/2019                     S                  (6,000)        $ 20.30                (121,800.00)
